Citation Nr: 0827882	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.Y.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1971, 
October 2001 to May 2002, and from February 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for hearing loss and hypertension, 
assigning each a 0 percent rating.

The veteran testified in April 2008 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above 
VARO; a transcript is of record.


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 44 
decibel loss, with a speech recognition score of 92 percent, 
in the right ear (level I) and an average 39 decibel loss, 
with a speech recognition score of 88 percent, in the left 
ear 
(level II).

2.  The veteran's hypertension is characterized by diastolic 
pressure predominantly less than 100 mm and systolic pressure 
predominantly less than 160 mm. 


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.2, 4.7, 4.10, 4.104, DC 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2005, prior to the initial adjudication of 
service connection, VA sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 rating 
decision, July 2006 SOC, August 2006 SSOC, January 2007 SSOC 
(issued in February 2007), and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  
Additionally, the July 2006 SOC provided him with the 
specific criteria for rating hearing loss and hypertension.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In any event, for an initial rating claim, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Entitlement to an Initial Compensable Evaluation for 
Bilateral Hearing Loss

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which, are defined as when each of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).

At a July 2005 VAMC audiological consultation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
40
55
50
LEFT
NA
20
40
45
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  Pure 
tone thresholds averaged 39 in the right ear and 41 in the 
left.  Table VI indicates numeric designation of II for the 
right ear and II for the left.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a noncompensable evaluation.  Exceptional 
patterns of hearing impairment were not indicated.

The veteran had a VA audiology examination in December 2005 
at which he said that he could not hear when there is 
background noise and sometimes had trouble hearing people on 
the telephone.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
40
55
55
LEFT
NA
10
40
45
60

The results of the December 2005 audiogram show an average 
pure tone threshold of 40 decibels in the right ear, with 
speech discrimination ability of 94 percent, and 39 decibels 
in the left ear, with speech discrimination ability of 84 
percent.  Table VI indicates numeric designation of I for the 
right ear and II for the left.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a noncompensable evaluation.  Exceptional 
patterns of hearing impairment were not indicated.

The veteran was examined and tested by a private audiologist 
in April 2006 who had previously tested him in June 2002.  
The audiologist found that the veteran's hearing levels were 
10-20 db poorer bilaterally at 1500 - 3000 Hz compared to in 
June 2002.  The veteran showed normal hearing levels through 
1000 Hz and dropped to a severe sensorineural hearing loss in 
the higher frequencies.  Word recognition ability was good 
bilaterally at slightly increased conversational volumes but 
decreased significantly in the presence of competing 
background noise.  The audiologist felt that the veteran was 
a good candidate for amplification.

At a September 2006 VAMC audiological consultation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
45
55
60
LEFT
NA
15
40
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  Pure 
tone thresholds averaged 44 in the right ear and 39 in the 
left.  Table VI indicates numeric designation of I for the 
right ear and II for the left.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a noncompensable evaluation.  Exceptional 
patterns of hearing impairment were not indicated.

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  We 
sympathize with the veteran's complaints and appreciate the 
testimony of J.Y., his spouse, as well as the letters from 
other family members and co-workers regarding his hearing 
loss.  Unfortunately, a compensable level of disability has 
not been demonstrated in the present case.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since May 3, 2005, the date that the veteran's service 
connection for bilateral hearing loss began, has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Entitlement to an Initial Compensable Evaluation for 
Hypertension

The veteran is seeking an initial compensable evaluation for 
his service-connected hypertension.  A 10 percent evaluation 
is warranted with diastolic pressure predominantly 100 mm or 
more or systolic pressure predominantly 160 mm or more.  In 
addition, 10 percent is the minimum evaluation to be assigned 
for an individual with a history of diastolic pressure at 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent disability requires 
diastolic pressure at predominantly 120 or more, and a 60 
percent evaluation requires diastolic pressure predominantly 
at 130 or more.  38 C.F.R. § 4.104, DC 7101.

Medical records show that in June 2004, blood pressure 
readings of 138/104, 140/98 and 140/102 were recorded.  In 
February 2004 blood pressure was 140/88 in the left arm and 
142/88 in the right arm.  It was decided not to institute any 
treatment at that time.

In June 2004 the veteran's blood pressure was 150/100.  Over 
the succeeding five day period his blood pressure was checked 
several times, and the systolic pressure ranged between 122 
and 152 and his diastolic pressure ranged between 78 and 98.  
The veteran reported that he had never been treated for 
hypertension, and after the five day study he was diagnosed 
with essential hypertension and prescribed Lisinopril 10 mg.  
A July 2004 three-day check showed systolic pressure ranged 
between 120 and 139 and diastolic pressure ranged from 80 to 
92.

At August 2005 VA treatment the veteran's blood pressure was 
120/80.  The physician noted that the veteran's blood 
pressure was usually adequately controlled and that no 
medication changes were indicated.
 
At a December 2005 VA examination the veteran said that prior 
to going to Iraq his primary care provider had been 
monitoring his blood pressure, that he began taking 
Lisinopril in Iraq, and that he continued to take 10 mg 
daily.  The veteran did not have any secondary problems 
related to hypertension such as kidney problems, headaches, 
heart disease, or other heart problems.  At the examination 
his blood pressure was measured at 133/78, 135/84, and 
130/78.  

When the veteran received VA treatment in February 2006 his 
blood pressure was 144/92 on the right and 132/88 on the 
left.  The physician discussed hypertension management with 
the veteran and losartan was increased to 50 mg daily.  At 
April 2006 VA treatment the veteran's blood pressure was 
140/82, and in July 2006 it was 134/82 in the left arm seated 
and 138/84 in the right arm seated.  In October 2006 his 
blood pressure was 140/82 at VA treatment and no changes were 
made in his medication.  The veteran's hypertension was 
156/90 in the right arm and 140/82 in the left arm seated at 
June 2007 VA treatment, and at February 2008 treatment it was 
noted that the veteran's blood pressure has been very well 
controlled in the 130s/70s to 80s; current pressure was 
112/66.

After a careful review of the evidence of record, the Board 
finds that entitlement to an initial compensable evaluation 
for the service-connected hypertension has not been 
established.  The evidence of record does not show that the 
veteran's blood pressure has been manifested by diastolic 
pressure at predominantly 100 or more or by systolic pressure 
at predominantly 160 or more, as required by DC Code 7101.  
In addition, although the veteran's hypertension requires 
continuous medication for control, he does not have a history 
of diastolic pressure predominantly 100 or more.  Given the 
blood pressure readings noted above, the preponderance of the 
competent evidence is against a finding that a 10 percent 
disability evaluation is justified.    

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected hypertension, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since May 3, 2005, 
the date that the veteran's service connection for 
hypertension began, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


